Citation Nr: 1400536	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-27 936	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for separation of the pelvis at the pubic ligament, residuals.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:  Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The Veteran had active service from September 1964 to August 1966, and unverified Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, declined to reopen the Veteran's previously denied claim of entitlement to service connection for pelvic fracture; and denied entitlement to service connection for posttraumatic stress disorder (PTSD).  

In July 2011, the Veteran testified via videoconference before a Veterans Law Judge, who is no longer employed by the Board.  

In March 2012, the Board issued a decision finding that new and material evidence had been submitted and reopening the claim of entitlement to service connection for pelvic fracture.  In March 2012, the Board also remanded the reopened claim for service connection for separation of the pelvis at the pubic ligament and the claim for service connection for an acquired psychiatric disorder, to include depressive disorder.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.



REMAND

As noted above, in July 2011, the Veteran testified via videoconference hearing before a Veterans Law Judge.  That Veterans Law Judge, however, is no longer employed by the Board.  The law requires that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  If that person is no longer available, the Chairman of the Board has the authority to reassign the appeal to another Veterans Law Judge for a decision.  38 C.F.R. § 19.3.  In November 2013, the Veteran was notified of this and asked whether he wanted another hearing before a different Veterans Law Judge.  38 C.F.R. § 20.717.  In his response received in December 2013, the Veteran indicated that he wants another hearing before a Veterans Law Judge of the Board, via videoconference at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, at the earliest available opportunity.  Notify him and his attorney of the date, time, and location of this hearing, and put a copy of this letter in his claims folder.  After the hearing has been held, or if the Veteran cancels or fails to report for the hearing, return the file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

						(CONTINUNED ON NEXT PAGE)

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

